Case 1:18-cv-00704-CMH-MSN Document 17 Filed 12/28/18 Page 1 of 3 PageID# 53



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF VIRGINIA
                                ALEXANDRA DIVISION

HELEN HOWARD,                                  )
                                               )
               Plaintiff,                      )       Case No.: 1:18-cv-00704-CMH-MSN
                                               )
       v.                                      )
                                               )
CAPITAL ONE BANK (USA), N.A.,                  )
                                               )
               Defendant.                      )

                      STIPULATION OF DISMISSAL WITH PREJUDICE


       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiff, HELEN HOWARD

(“Plaintiff”), and Defendant, CAPITAL ONE BANK (USA), N.A., (“Defendant”), through their

counsel, stipulate that the dispute between the parties has been resolved, and the parties agree to

dismiss this case, with prejudice, both sides to bear their own fees and costs. Therefore, the parties

respectfully request this Honorable Court dismiss this case, with prejudice, both sides to bear their

own fees and costs.


Dated: December 28, 2018                       Respectfully Submitted,

                                               By:/s/ Francis Alexander Webb
                                               Francis Alexander Webb
                                               The Law Offices of F.A. Webb, PLLC
                                               4085 Chain Bridge Road Suite 302
                                               Fairfax, VA 22030
                                               Tel: (703) 539-2003
                                               Fax: (703) 934-8583
                                               Email: frank@fawebb.com

                                               ATTORNEY FOR PLAINTIFF




                                                   1
                                      STIPULATION OF DISMISSAL
Case 1:18-cv-00704-CMH-MSN Document 17 Filed 12/28/18 Page 2 of 3 PageID# 54




Dated: December 28, 2018             Respectfully Submitted,

                                     By:/s/ Seth A. Schaeffer
                                     Seth A. Schaeffer (VA Bar No. 74509)
                                     McGuire Woods LLP
                                     Gateway Plaza
                                     800 East Canal Street
                                     Richmond, VA 23219
                                     Phone: (804) 755-1000
                                     Fax: (804) 775-1061
                                     sschaeffer@mcguirewoods.com

                                     Kathryn M. Caimi (VA Bar No. 78853)
                                     McGuire Woods LLP
                                     1750 Tysons Blvd.
                                     Tysons, VA 22102
                                     Phone: (703) 712-5033
                                     Fax: (703) 712-5050
                                     kcaimi@mcguirewoods.com

                                     ATTORNEYS FOR DEFENDANT




                                         2
                             STIPULATION OF DISMISSAL
Case 1:18-cv-00704-CMH-MSN Document 17 Filed 12/28/18 Page 3 of 3 PageID# 55



                                CERTIFICATE OF SERVICE

       I hereby certify that on December 28, 2018, I electronically filed the foregoing Stipulation

of Dismissal with the Clerk of the Court by using the CM/ECF System. A copy of said

Stipulation was submitted to all parties by way of the Court’s CM/ECF System




                                                                /s/ Francis Alexander Webb
                                                                Francis Alexander Webb
                                                                Attorney for Plaintiff




                                                 3
                                     STIPULATION OF DISMISSAL
